DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Potucek et al. (Potucek hereinafter).
Regarding claim 1, Potucek teaches a method of controlling a water-circulation system (10) of a swimming pool or spa, comprising: 
receiving input settings (902) from a human to an electronic device relating to operational characteristics of the water-circulation system, the received input settings comprising (i) an operating duration (timer) of the water- circulation system, (ii) an operating speed (see paragraph 96) of a motor of a pump of the water- circulation system, (iii) absolute bounds for activation times (schedule, see paragraph 96) of the water- circulation system, (iv) absolute bounds for operating speed (speed or etc, see paragraph 96, and/or paragraph 119) of the motor of the pump of the water-circulation system, and (v) whether operation of the water-circulation system is to be paused during a pre-determined time period (schedule); 
using the electronic device, providing recommendations (3602, see paragraph 306) to the human relating to the water-circulation system responsive to the received input settings, the recommendations comprising (i) a start time for operation of the water-circulation system (paragraph 144, alternate schedules), (ii) a stop time for operation of the water-circulation system (paragraph 144, alternate schedules), and (iii) an operating speed (paragraph 135) of the motor of the pump of the water- circulation system; and 
displaying, on the electronic device, visual information responsive to the received input settings (3604), the visual information comprising (i) a projected number of turns of pool water achievable by the water-circulation system (108, retrieved based on geometry) and (ii) information as to projected efficiency (paragraph 346) of electricity usage of the water- circulation system.
Regarding claim 2, Potucek further teaches receiving at least one input setting (902) from a human to an electronic device relating to at least one characteristic of the water-circulation system; and using the electronic device, providing at least one recommendation (e.g. paragraph 96) to the human relating to the water-circulation system responsive to the at least one received input setting.
Regarding claims 3 and 4, Potucek teaches a schedule, that is, start and stop times (paragraph 144).
Regarding claim 5, Potucek teaches recommending an operating speed of the pump (paragraph 96).
Regarding claim 6, Potucek teaches that at least one received input setting comprises (i) operating duration (i.e. schedule) of the water-circulation system and (ii) operating speed (at 902) of a motor of a pump of the water-circulation system and (b) the at least one recommendation comprises (i) start and stop times (paragraph 144) for8WO 2019/160894PCT/US2019/017756 operation of the water-circulation system and (ii) an operating speed (paragraph 96) of the motor of the pump of the water-circulation system.
Regarding claim 7, Potucek teaches displaying input information (paragraph 119).
Regarding claim 8, Potucek teaches displaying efficiency (paragraph 97).
Regarding claim 9, Potucek teaches absolute time bounds for activation (i.e. schedules).
Regarding claim 10, Potucek teaches pauses (i.e. schedules).
Regarding claim 11, Potucek teaches receiving revised input from the human (paragraph 96).
Regarding claim 12, inasmuch as Potucek teaches a repeatable control method including providing recommendations to a user as discussed above, he also teaches provision of revised recommendations.
Regarding claims 13 and 14, Potucek teaches clarity goals (paragraph 96).
Regarding claim 15, Potucek teaches a system (10), a water circulation system (paragraph 86), and an electronic device (4514a), including means (4560) for receiving input from and providing recommendations to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 March 2022